Court of Appeals, State of Michigan

                                                 ORDER
                                                                                 Jane M. Beckering
 Brenda Stumbo v Karen Lovejoy Roe                                                 Presiding Judge

 Docket No.     353695                                                           Jane E. Markey

 LC No.         20-000443-CZ                                                     Mark T. Boonstra
                                                                                   Judges


               The June 5, 2020 majority opinion is hereby AMENDED to correct clerical errors.

               On page 1, the second sentence of the paragraph is corrected to read: The failure to supply
a facially proper Affidavit of Identity (AOI), i.e., an affidavit that conforms to the requirements of the
Election Law, is a ground to disqualify a candidate from inclusion on the ballot.

                On pages 1-2, the fourth sentence of the paragraph is corrected to read: The trial court
predicated its disqualification of Roe’s candidacy on the finding that the AOI filed by Roe was “facially
defective” because Roe had failed to strictly comply with the attestation instructions issued by the
Secretary of State under MCL 168.31.

                On page 2, the seventh sentence of the paragraph is corrected to read: Rather, we hold that
as long as the AOI has been signed by the candidate and notarized in a manner allowed under MCL 55.285,
the AOI strictly complies with the attestation requirements implicit in MCL 168.558 and the clerk has a
legal duty to certify the affiant to the board of election commissioners for placement on the ballot.

                Footnote 4 is corrected to read: Although a signature date that pre-dates the notarization
date might call into question the accuracy or veracity of the representations the affiant is making as of “the
date of the affidavit,” the accuracy of Roe’s representations in her AOI is not before this Court.

               In all other respects, the June 5, 2020 majority opinion remains unchanged.



                                                             _______________________________
                                                              Judge




                                      June 11, 2020